 



EXHIBIT 10.1

GOODYEAR SUPPLEMENTARY PENSION PLAN

January 1, 1995 Restatement

 

I.        ELIGIBLE EMPLOYEES



    Each employee of The Goodyear Tire & Rubber Company and its subsidiary and
affiliated companies (collectively hereinafter sometimes called “Goodyear
Companies”) who is a participant in the Retirement Plan for Salaried Employees,
or a comparable Goodyear plan for salaried employees (herein collectively
referred to as “RPSE”), and has been selected from time to time by the
Compensation Committee of the Board of Directors as a participant in this
Supplementary Pension Plan, shall be eligible to participate either as a
participant for Group I or Group II benefits as determined by the Compensation
Committee and shall participate in this Plan to the extent of the benefits
provided herein (hereinafter referred to as “participant”).

II.      DEFINITIONS



  (a)   All terms used in this Plan which are defined in the RPSE shall have the
same meanings herein as therein, unless otherwise expressly provided in this
Plan.     (b)   For establishing Group I Benefits under this Plan, Monthly
Retirement Income shall mean the sum of an employee’s Non-Contributory Pension
calculated in the manner provided in the RPSE and his Contributory Pension
calculated in the manner provided under Section III of this Plan (without regard
to Section 415 of the Code) except that for such purpose Adjusted Earnings shall
consist of an amount equal to his highest average monthly earnings for any
period of 60 consecutive months within the 120 months immediately preceding the
participant’s retirement or death, whichever shall first occur.     (c)   For an
employee entitled to Group I Benefits under this Plan who retirees or dies
before retirement or other termination of employment, the “Monthly Base Amount”
shall mean 1/12 of Covered Compensation in the year of retirement.     (d)   For
establishing Group II Benefits under this Plan, an employee’s Monthly Retirement
Income shall mean the sum of his Non-Contributory Pension calculated in the
manner provided in the RPSE as amended May 1, 1985, and his Contributory Pension
calculated in the manner provided under Section IV of this Plan (without regard
to Section 415 of the Code) except that for such purpose Adjusted Earnings shall
consist of an amount equal to his highest average monthly Earnings for any
period of 60 consecutive months within the 120 months immediately preceding his
retirement or death, whichever is earlier. “Monthly Base Amount” shall be
90 percent of 1/12th of the average of the Federal Social Security taxable wage
base as in effect during said 60 consecutive month period.

III.      GROUP I BENEFITS



  (a)   Amount of Contributory Pension. Contributory Pension shall be an amount
equal to the product of:



      (i) Employee Adjusted Earnings in excess of Monthly Base Amount.

multiplied by



      (ii) 2.2 percent for each of employee’s first 10 years of Continuous
Service, plus

X-10.1-1



--------------------------------------------------------------------------------



 





      1.6 percent for each of employee’s next 10 years of Continuous Service,
plus         1.0 percent for each of employee’s next 10 years of Continuous
Service, plus         0.6 percent for each year of Continuous Service in excess
of 30.



  (b)   Amount of Supplementary Pension at Normal Retirement. The monthly
Supplementary Pension payable to an eligible employee for Group I benefits who
retires on his normal retirement date under the RPSE shall be determined as the
excess, if any, of (i) over (ii) where:



      (i) is the employee’s total Monthly Retirement Income, and         (ii) is
the employee’s retirement benefit actually determined under the sum of
Non-Contributory and Contributory Pensions calculated in the manner provided in
the RPSE.

IV.    GROUP II BENEFITS



  (a)   Amount of Contributory Pension. Contributory Pension shall be equal to
the greater of:



      (i) 1/12th of an amount equal to 60 percent of the aggregate contributions
made by him under the Plan; or         (ii) an amount equal to the product of

  (A) his Adjusted Earnings in excess of his Monthly Base Amount, multiplied by
  (B) 2.4 percent for each of his first 10 years of Continuous Service, plus

 

1.2 percent for each of his next 10 years of Continuous Service, plus  
0.6 percent for each year of Continuous Service in excess of 30;  

subject, however, to a maximum of 2.2 percent for each year of Continuous
Service if he has less than 15 years of Continuous Service.



  (b)   Amount of Supplementary Pension at Normal Retirement. The monthly
Supplementary Pension payable to an eligible employee for Group II benefits who
retires on his normal retirement date under the RPSE shall be determined as the
excess, if any, of (i) over (ii) where:



      (i) is the employee’s total Monthly Retirement Income, and         (ii) is
the employee’s retirement benefit actually determined under the sum of
Non-Contributory and Contributory Pensions calculated in the manner provided in
the RPSE.

V.      AMOUNT OF SUPPLEMENTARY PENSION AT EARLY RETIREMENT



    The monthly Supplementary Pension payable to a participant who retires
before attaining normal retirement age under the RPSE shall first be computed in
the manner provided by Section III or IV depending upon the participant’s Group,
taking into account only Continuous Service and Adjusted Earnings to the actual
date of early retirement. Such Supplementary Pension shall then be reduced by
4/10 percent for each entire calendar month by which the date of retirement
precedes the first day of the month next following the month in which the day
preceding the participant’s 62nd birthday occurs.

X-10.1-2



--------------------------------------------------------------------------------



 



VI.     AMOUNT OF SUPPLEMENTARY PENSION AT DISABILITY RETIREMENT



    The monthly Supplementary Pension payable to a participant who retires on a
deferred disability pension under the RPSE shall be computed in the manner
provided by Section III or IV depending upon the participant’s Group, taking
into account only Continuous Service and Adjusted Earnings to the actual date of
disability retirement.

VII.   CALCULATION OF BENEFITS



    Participants in this Plan designated as Group I participants who were also
participants in this Plan as of June 1, 1988, shall have their benefits
calculated under the Group II benefit program as well as under the Group I
benefit program and shall be entitled to receive the higher benefit.

VIII.  CHANGE IN SUPPLEMENTARY BENEFIT



    The retirement benefit provided under this Plan is subject to reduction
after a participant’s retirement based on increases in his benefits under the
RPSE due to Section 415 limit changes. Even though a change in the supplementary
benefit may occur as provided in this Section, no change will occur to the
participant’s aggregate benefit under this Plan and the RPSE. The Compensation
Committee of the Board of Director. may, in its discretion, add years to a
participant’s years of service for purposes of calculating the participant’s
Supplementary Pension.

IX.    OPTIONAL METHODS OF PAYMENT



    If an optional method of payment applies with respect to an employee’s
pension under the R.PSE, such optional method of payment shall automatically
apply to any Supplementary Pension for which he may be eligible under this Plan.
His Supplementary Pension shall be adjusted and paid in the same manner as his
pension payable under the RPSE is adjusted and paid on account of such option.

X.      SURVIVOR BENEFIT



    If an eligible employee dies before retirement or other termination of
employment and a regular survivor benefit is payable to his surviving spouse
under the RPSE, a regular survivor benefit shall also be payable to such
surviving spouse under this Supplementary Pension Plan. Any such regular
survivor benefit payable under this Plan shall be computed in the same manner as
the regular survivor benefit under the RPSE but shall be based on the
Supplementary Pension payable under this Plan.

XI.    PAYMENT OF BENEFITS



  (a)   All payments shall be made by the Trustee under the Trust Agreement for
Goodyear Supplementary Pension Plan to the extent the assets held by such
Trustee are sufficient to pay Supplementary Pension Benefits hereunder and, to
the extent such assets are not sufficient or in the event the Trustee is
precluded from making payments due to the insolvency of The Goodyear Tire &
Rubber Company or an employer, such payments shall be made by The Goodyear Tire
& Rubber Company from its general assets or by the employer from its general
assets.     (b)   All Supplementary Pension Benefits provided for hereunder
shall normally be payable in monthly installments. The provision of the RPSE
regarding the dates of first and last payments of any pension or other amounts
payable in installments shall be applicable to amounts payable under this Plan.

X-10.1-3



--------------------------------------------------------------------------------



 





  (c)   During the period beginning 120 days prior to a participant’s retirement
and ending 30 days prior to a participant’s retirement, the participant may
elect to receive a lump sum settlement of the Supplementary Pension Benefits
payable under this Plan, subject to the following:

  (i) The election to receive a lump sum settlement must meet the requirements
of Article IX of this Plan.

  The election to receive a lump sum settlement must be approved and accepted by
the Compensation Committee of the Board of Directors, which shall approve such
election only if it determines, in its sole discretion, that a lump sum
settlement is in the best interests of the participant and his spouse.

  (iii) The election to receive a lump sum settlement, once approved, shall be
irrevocable.   (iv) The amount of the lump sum settlement shall be computed by
applying the rate in effect under the RPSE at the
       time the lump sum settlement is to be made and the other actuarial
assumptions contained in the RPSE in effect
       at that time.



  (d)   An employee’s beneficiary for the purpose of this Plan shall be the
beneficiary designated by him under the RPSE. The provisions of the R.PSE with
respect to amounts payable to a surviving spouse or beneficiary and selection of
a beneficiary shall apply to amounts payable under this Supplementary Pension
Plan and the selection of a beneficiary under this Plan.

XII.   ADMINISTRATION OF HOSPITAL INSURANCE TAXES



    Due to the enactment of the Omnibus Budget Reconciliation Act of 1993,
effective January 1, 1994, the benefits payable under this Plan became subject
to Hospital Insurance taxes. The Company reserves the right to administer those
taxes pursuant to its good faith interpretation of the applicable laws and its
business judgment. Those taxes may be withheld from monthly benefits payable
hereunder or may be deducted from lump-sum payments due hereunder. It may be
necessary in administering such taxes to calculate the lump-sum present value of
the benefit and pay taxes on such value, regardless of method of payment, in
which event the Participant may be required to pay the applicable taxes at the
time they are deemed to be due, prior to the time full payment of the benefits
hereunder is received. The Company reserves the right to deduct taxes paid by it
on the lump-sum present value of the benefit from monthly benefit payments until
recouped if other arrangements are not made for payment of taxes by the
Participant.

XIII.  FORFEITURE OF BENEFITS



    The right of any participant to a benefit under this Plan will be
terminated, or, if payment thereof has begun, all further payments will be
discontinued and forfeited in the event such participant (i) at any time
subsequent to the effective date wrongfully discloses any secret process or
trade secret of the Goodyear Companies, or (ii) engages, either directly or
indirectly, as an officer, trustee, employee, consultant, partner, or
substantial shareholder, on his own account or in any other capacity, in a
business venture that, within the ten-year period following his retirement,
sells products in competition with products manufactured or sold by the Goodyear
Companies. A participant who applies for a lump sum benefit as provided under
Article XI of the Plan shall be required at the time of such application to
warrant that such participant will not commit any conduct which would cause a
forfeiture of his benefits and also agree to refund to The

X-10.1-4



--------------------------------------------------------------------------------



 





    Goodyear Tire & Rubber Company his lump sum benefit in the event his conduct
constitutes a forfeiture of benefits as provided in this Article of the Plan.

XIV.    ADMINISTRATION



  (a)   The Goodyear Tire & Rubber Company shall be the general administrator of
this Plan. The routine administration of the Plan, except as otherwise provided
in Section XVI, shall be by the Pension Board which shall have authority to
make, amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with this
Plan.     (b)   In the administration of this Plan, the Pension Board may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit and may from time to time consult with counsel who may be counsel to
the Company.     (c)   The decision or action of the Pension Board in respect of
any. question arising Out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

XV.   TERMINATION, SUSPENSION OR AMENDMENT



    The Board of Directors may, in its sole discretion, terminate, suspend or
amend this plan at any time or from time to time, in whole or in part. However,
no such termination, suspension or amendment shall adversely affect (1) the
benefits of any employee who has theretofore retired or (2) the right of any
then current employee to receive upon retirement, or of his surviving spouse or
beneficiary to receive upon his death, the amount as a Supplementary Pension or
survivor benefit, as the case may be, to which such person would have been
entitled under this Plan prior to its termination, suspension or amendment
taking into account the employee’s Continuous Service and Adjusted Earnings
calculated as of the date of such termination, suspension or amendment;
provided, however, that this sentence shall not apply to any such termination,
suspension or amendment certified by the Board of Directors as having been
authorized by them by reason of a finding by said Board that a change has
occurred in the laws (or the interpretation of such laws) applicable to the
Company, this Plan or the eligible employees.

XVI.  ADJUSTMENTS IN SUPPLEMENTARY PENSION FOLLOWING RETIREMENT



    If the Pension payable under the RPSE to any employee is increased following
his retirement as a result of a general increase in the pension payable to
retired employees under these Plan, which becomes effective after January 1,
1978, the amount of the Supplementary Pension thereafter payable to such
employee under this Supplementary Pension Plan shall be determined by the Board
of Directors. In no event shall the amount equal to the sum of the employee’s
retirement benefits the employee receives at retirement under the RPSE and under
this Supplementary Pension Plan be reduced by any adjustments in the
Supplementary Pension following retirement.

XVII.  GENERAL CONDITIONS



  (a)   No pension or other benefit provided under the Plan may be alienated,
sold, transferred, assigned, pledged or encumbered, in whole or in part; nor
shall any such pension or other benefit be subject to any claim of any creditor
or to garnishment, attachment or other legal process; and any attempt to
accomplish the same shall be void. All pensions and other benefits shall be
payable in United States dollars.

X-10.1-5



--------------------------------------------------------------------------------



 





  (b)   The adoption and maintenance of the Plan shall not be deemed to
constitute a contract with any employee or to be consideration for, an
inducement to, or a condition of, the employment of any employee. None of the
Goodyear Companies shall have any liability to provide pensions or other
benefits under the Plan except as expressly provided herein, and no employee,
unless and until his retirement or other termination of employment occurs while
the Plan is in full force and effect and under conditions or eligibility for
pension or other benefit, shall have any right to a pension or other benefit
under the Plan. Employment rights shall not be enlarged or affected by reason of
any provision of the Plan.     (c)   The obligation of the Goodyear Companies
under the Plan to provide an employee or his beneficiary with a Supplementary
Pension merely constitutes the unsecured promise of the Goodyear Companies to
make payments as provided herein, and no person shall have any interest in, or a
lien or prior claim upon, any property of the Goodyear Companies or the Trustee
under the Trust Agreement for Goodyear Supplementary Pension Plan.     (d)  
Notwithstanding anything to the contrary contained in the Plan, (i) an
employee’s right to a normal retirement pension under the Plan shall be
nonforfeitable (except as provided in Section XIII) upon and after the date he
attains his normal retirement age, and (ii) in the event of the termination or a
partial termination of the Plan, the rights of all employees who are affected by
such termination to benefits accrued to the date of such termination, shall be
nonforfeitable.

     EXECUTED at Akron, Ohio, this 8th day of April, 1997.

  THE GOODYEAR TIRE & RUBBER COMPANY     By: /s/ Samir G. Gibara

--------------------------------------------------------------------------------

Chairman of the Board, Chief Executive Officer
and President

 

  Attest: /s/ James Boyazis

--------------------------------------------------------------------------------

Secretary

X-10.1-6



--------------------------------------------------------------------------------



 



First Amendment
to
The Goodyear Supplementary Pension Plan
January 1, 1995 Restatement



 

The Goodyear Supplementary Pension Plan amended and restated as of January 1,
1995 is hereby further amended effective January 1, 2001 as follows:



1.   That every instance of the term “Adjusted Earnings” be changed to “Average
Earnings” which is to have the same definition as it has in The Goodyear Tire &
Rubber Company Salaried Pension Plan (“Salaried Pension Plan”).   2.   That
every instance of the term “Monthly Base Amount” is changed to “Break Point”
which is to have the same definition as it has in the Salaried Pension Plan.  
3.   That the Chief Executive Officer is given authority with respect to any
participant other than himself and the Compensation Committee is given authority
with respect to the Chief Executive Officer as a participant to designate for
any given year that the earnings of such participant will be calculated by
substituting the participant’s target bonus amount in place of the actual
Performance Recognition Plan bonus paid.   4.   That participants be allowed to
elect to have their benefit paid either as a lump sum, an annuity or as a
combination of a lump sum and an annuity independent of the form of payment that
their benefit in the Salaried Pension Plan is paid.

      Executed at Akron, Ohio, this 20th day of December, 2001.

  The Goodyear Tire & Rubber Company     By: /s/ Samir G. Gibara

--------------------------------------------------------------------------------

Chairman of the Board and Chief Executive Officer

  ATTEST:     /s/ Bertram Bell

--------------------------------------------------------------------------------

X-10.1-7